UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-35413 GREENWAY MEDICAL TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Delaware 58-2412516 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 121 Greenway Boulevard Carrollton, GA (Address of Principal Executive Offices) (Zip Code) (770) 836-3100 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): LargeAcceleratedFiler o AcceleratedFiler o Non-Accelerated Filer x(Do not check if a smaller reporting company) SmallerReportingCompany o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox There were 29,564,394 shares of the registrant’s common stock outstanding as of November 5, 2012. GREENWAY MEDICAL TECHNOLOGIES, INC. FORM 10-Q For The Quarterly Period Ended September 30, 2012 INDEX PART I.FINANCIAL INFORMATION [Update page #’s] Item 1. Condensed Financial Statements (unaudited) 1 Notes to Condensed Financial Statements (unaudited) 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3. Quantitative and Qualitative Disclosures About Market Risk 15 Item 4. Controls and Procedures 15 PART II.OTHER INFORMATION Item 1. Legal Proceedings 15 Item 1A. Risk Factors 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. Defaults Upon Senior Securities 16 Item 4. Mine Safety Disclosures 16 Item 5. Other Information 16 Item 6. Exhibits 16 Signatures 17 PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. Greenway Medical Technologies, Inc. Condensed Balance Sheets (Amounts in thousands) (Unaudited) September 30, June 30, Assets Current assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable, net of $794 and $720 allowance for doubtfulaccounts atSeptember 30, 2012 and June 30, 2012, respectively Inventory Prepaids and other current assets Deferred tax assets Total current assets Property and equipment, net Software development cost, net Acquired intangibles, net Deferred tax assets - noncurrent Goodwill Other assets 40 Total assets $ $ Liabilities and shareholders’ equity Current liabilities: Accounts payable $ $ Accrued liabilities Deferred revenue Total current liabilities Obligation for purchased technology - Commitments and contingencies(Note 11) Shareholders’ equity: Common stock 3 3 Additional paid-in capital Accumulated deficit ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ The accompanying notes are an integral part of these condensedfinancial statements 1 Greenway Medical Technologies, Inc.
